PER CURIAM.
We reverse an order denying Appellant’s motion for post-conviction relief and request to withdraw his plea, on allegations that the plea was coerced. Appellant’s claims are not refuted by the record. Therefore, we remand for an evidentiary hearing as to whether the plea was coerced and, therefore, involuntary.
We have considered and reject the state’s assertion that the motion is an improper successive motion. Although Appellant did file a separate motion requesting a correction of gain time, that was essentially a motion to correct a sentence. The allegations here are substantially different and distinct.
STONE, C.J., and WARNER and SHAHOOD, JJ., concur.